DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a continuation-in-part of the US patent application, serial number 16/276,053 filed on February 14, 2019, which claims benefit from the US provisional application 62/630,362 filed on February 14, 2018; the present application also claims benefit from the US provisional application serial number 62/885,923 filed on August 13, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021, 12/14/2021 and 02/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Margolin (US 2013/0176163) in view of Harvey (US 2016/0033630).  
As to claims 1, 11 and 20, Margolin teaches a system for tracking and avoiding a non-cooperative object by an ownship, comprising: 
a memory device for storing computer readable instructions thereon for execution by at least one processor (“System Controller” Fig. 14 item 1406), causing the at least one processor to: 
detect a reflected interrogation signal from the non-cooperative object, the reflected interrogation signal being an interrogation signal sent from a secondary surveillance radar and reflected off the non-cooperative object (Para. 123 Fig. 13 User 1301 receives reflections from Target 1306.  Also, the satellite constellation can be used as the radar transmitters.  See also Para. 114 “TCAS system used as a radar.”  See also Paras. 37-38, 58-59 and 78) and; 
process the reflected interrogation signal, yielding a processed reflected interrogation signal (Para. 124 “Omni-Directional Antenna 1401 receives the signals transmitted directly from Satellites 1302, 1303, 1304, and 1305 (FIG. 13) as well as the satellite signals reflected by Target 1306 (also FIG. 13). Omni-Directional Antenna 1401 sends these signals to Receiver 1402. The output of Receiver 1402 is stored in Data Buffer 1403.” Fig. 14); and 
determine a position of the non-cooperative object from the processed reflected interrogation signal (Para. 124 “System Controller 1406 also determines the length of the direct path from each satellite, the length of the path from each satellite reflected by Target 1306 (FIG. 13) and performs the calculations to determine the range and bearing to Target 1306”), thereby allowing to track and avoid the non-cooperative object
It is not clear from Margolin’s specification whether the satellite radar is a standard radar or a radar transponder.  In other words, it is not clear whether the reflected signal from one of the satellites 1302-1304 off of target 1306 as shown in Fig. 13 is a reflected interrogation type signal.  The Examiner notes that the User’s 1301 transponder is a radar transponder.  See Margolin (citing Para. 114 “TCAS system used as a radar . . . TCAS Interrogation Receiver 106 listens for Interrogation signals from other aircraft”).  The Examiner notes that Margolin at Para. 10 teaches using reflections to detect, for example, aircraft that deliberately have TCAS turned off.  The Examiner further notes that Margolin at Para. 12 teaches the use of transponders/mode-s (TCAS) for “location, identification and heading” purposes.  
In the same field of endeavor, Harvey teaches at Para. 126 “The return signals are then processed to determine the distance and location of the item the interrogation signal reflected off of.”  Here, the item is a remote item that is a non-transponder equipped target/aircraft.  See Harvey claim 4.
In view of the teachings of Harvey, it would have been obvious to modify, if not already, the satellite 1302-1304 radar systems as taught by Margolin with a transponder to create a radar transponder as taught by both Margolin (radar transponder used by user 1301) and/or Harvey in order to receive interrogation signals from unequipped/uncooperative targets as taught by Harvey from the satellites as taught by Margolin thereby allowing identification of the user 1301 by the satellites 1302-1304 in addition to receiving reflections from unequipped/uncooperative targets 1306.  
As to claims 7 and 17, Margolin in view of Harvey teaches the method/system of claims 1 and 11, wherein the computer readable instructions, causing to determine, further cause the at least one processor to: calculate a range of possible positions of the non-cooperative object from the processed reflected interrogation signal (Margolin: at least Para. 29 “Target 1903 is somewhere on Ellipse 2007. Receiver 1901 and Transmitter 1902 are located at the two foci of Ellipse 2007.”); scan the range of possible positions of the non-cooperative object (Margolin: Paras. 70 and 143 “scan those areas corresponding to the surface of the ellipsoid.”); and detect the position of the non-cooperative object (Margolin: Paras. 129-133 describe using ellipsoids to find position of a target as shown in Fig. 19.  For other variations, please see also Figs. 20-32 and related text), based on results of the scanning (Margolin: Para. 70 “scan those areas corresponding to the surface of the ellipsoid.”).
As to claim 8, Margolin in view of Harvey teaches the method of claim 7, wherein the calculating the range of possible positions of the non-cooperative object comprises calculating a spheroid, wherein the secondary surveillance radar is at a first focal point of the spheroid, and the ownship is at a second focal point of the spheroid, and the non-cooperative object is on the spheroid (Margolin: Para. 129 “Receiver 1901 [satellite e.g. 1302] and Transmitter 1902 [user 1301] are located at the two foci of Ellipse 2007.  See at least Figs. 19-20.  See also Para. 131 “spheroid”).
Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being obvious over Margolin in view of Harvey and in further view of Wang (US 2016/0025849).
As to claims 2 and 12, Margolin in view of Harvey teaches the method/system of claims 1 and 11, wherein the computer readable instructions, causing to process, further cause the at least one processor to: (i) determine a range of durations for time windows, during which the reflected interrogation signal may arrive at the ownship (Margolin: Para. 63 “The target is somewhere on the surface of the ellipsoid.”  See also 19-32.  Margolin also suggests at Para. 131 that the target is much closer than the satellites thus implying that interrogation signals outside a ; 
Margolin does not teach (ii) integrate the reflected interrogation signal across the determined time windows; and (iii) identify and classify peaks in the integrated reflected interrogation signal.
Margolin in Paras. 117-122 does teach correlation suggesting using techniques similar to both averaging and integration to not only determine peaks but increasing the amplitude of peaks representative of target/objects while not increasing noise.  
In the same field of endeavor, Wang at Para. 52 teaches “peak selection 582 examines each range cell for all Doppler filter outputs from the weather clutter canceller 580 to select the maximum power output. The peak-selected output of each range cell is video integrated 584 over consecutive CPIs in a sliding window.”
In view of the teachings of Wang, it would have been obvious to include sliding windows as taught by Wang in the signal processing in Margolin in view of Harvey in order to correctly identify the time delay for the uncooperative target 1306 within predetermined ranges as suggested by Margolin in view of Harvey thereby improving ranging accuracy as well as applying integration as taught by Wang in order to improve signal-to-noise thereby reducing false alarms.  
As to claims 3 and 13, Margolin in view of Harvey and Wang teaches the method/system of claims 2 and 12, wherein the computer readable instructions, causing to integrate the reflected interrogation signal, further cause the at least one processor to: determine a plurality of sequences of time windows, within which respective reflected interrogation signals arrive at the ownship, each time window Wi in a sequence Wi' having a same duration and a same time delay from a respective start point for said each time window (Wang: Para. 52 as cited in claims 2 and 12 - a sliding window creates several identical windows shifted in time); and for each sequence Wi', process corresponding samples of the reflected interrogation signal (Id. “consecutive CPIs” wherein CPI stands for coherent processing interval.  See Para. 44).
As to claim 4, Margolin in view of Harvey and Wang teaches the method of claim 2, wherein the determining a range of durations for time windows comprises choosing durations to cover a predetermined monitoring distance (Margolin: Paras. 19-32, 63 and 131 as cited and discussed in claim 2). 
As to claims 5 and 15, Margolin in view of Harvey and Wang teaches the method/system of claims 2 and 12 wherein the computer readable instructions, causing to integrate the reflected interrogation signal across the time windows, further cause the at least one processor to determine a number of time windows to be integrated, based on at least one of the following: an analog-to-digital (ADC) sampling rate; an expected speed of the non-cooperative object (Wang: “Doppler filter outputs”).  
In view of the teachings of Wang, it would have been obvious to use Doppler to narrow down the possible range gates, e.g. Range-Doppler matrix, in order to selectively choose the appropriate sliding window thereby improving the range measurement accuracy and efficiency.  
As to claim 14, Margolin in view of Harvey and Wang teaches the system of claim 13, wherein the computer readable instructions, causing to process corresponding samples, further cause the at least one processor to perform one of the following: process the corresponding samples coherently; process the corresponding samples non-coherently 
It is also well known that non-coherent integration is simpler and quicker to calculate because carrier phase information is not needed but you lose phase information whereas coherent integration keeps the phase information.  
The Examiner notes that limitation of claim 14 does not practically limit claim 13 because there are only two types of integration for which claim 14 claims one or the other.
As to claims 6 and 16, Margolin in view of Harvey and Wang teaches the method/system of claims 2 and 12, wherein the computer readable instructions, causing to identify and classify peaks, further cause the at least one processor to compare the integrated reflected interrogation signal with an interrogation pattern of P1, P2 and P3 pulses generated by the secondary surveillance radar (Margolin: TCAS thus a pulse pair is inherent. Harvey:  Para. 68 “The above calculation only takes into account the P1-P3 pulse pair. However, this technique can be enhanced using P1, P2 and P3. For a special case of PSR operation, P2 (Side Lobe Suppression Pulse—2 microseconds after P1—see Table 1A above) would have the same power as P1 and P3. This would result in a stronger integrated PSR reflection signal, but no SSR responses. If P2=(P1 or P2)−9 db, this would allow SSR responses as well as providing an improvement in the PSR reflection signal over just the P1-P3 pair.”).
In view of the teachings of Harvey, it would have been obvious to use all three pulses P1-P3 and P2 in order to provide side lobe suppression thereby improving signal-to-noise. 
Allowable Subject Matter
Claims 9-10, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 9 and 18, Margolin uses triangulation to determine the altitude to the uncooperative target 1306 instead of using scanning angle to find the strongest signal strength.  
Regarding claim 10 and 19, Margolin assumes that the non-cooperative target 1306 is anywhere on the ellipsoid instead of applying a co-altitude assumption between said non-cooperative target and ownship.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648